                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                    PLAINTIFF

V.                            CASE NO. 5:17-CR-50016

KELEN DAVID TOMLINSON                                                     DEFENDANT


                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 27) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on February 27, 2019. The

time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 27) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion Requesting Jail Credit (Doc. 26)

is DENIED WITHOUT PREJUDICE to Defendant filing a petition under 28 U.S.C. § 2241

in the appropriate district after he has exhausted the Bureau of Prison’s administrative

remedies.

      IT IS SO ORDERED on this 19th day of March, 2019.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
